Citation Nr: 0842322	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type 2 (DM) prior to 
July 13, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected DM from July 13, 2006 to February 16, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected DM beginning February 17, 2007.


ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

The veteran served on active military duty from September 
1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied increased ratings 
for service-connected DM, neuropathy of the right upper 
extremity, neuropathy of the left upper extremity, neuropathy 
of the right lower extremity, neuropathy of the left lower 
extremity, and denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  A notice of disagreement was received by VA 
from the veteran in November 2006.  In response to a March 
2007 statement of the case denying all of the above issues, a 
substantive appeal was received from the veteran in May 2007 
in which he noted that he was only appealing the denial of a 
rating in excess of 20 percent for his service-connected DM.  
Based on the veteran's substantive appeal, an October 2007 VA 
Form 8, Certification of Appeal, only listed the issue of 
entitlement to an increased evaluation for service-connected 
DM.  Therefore, this is the only issue currently on appeal.

Received by VA in January 2008 is a statement from J.R.T., 
the president of [redacted] Lumber Company, in which Mr. 
T notes that the veteran is being relieved of his position of 
procurement forester due to his physical constraints because 
the numbness in his hands and lower body prevents him from 
performing the duties required of his position.  
Consequently, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has been raised and is referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected DM is not shown to 
require restriction of activities prior to July 13, 2006.

2.  The veteran's service-connected DM is shown to require 
insulin, a restricted diet, and restriction of activities, 
without evidence of episodes of ketoacidosis or hypoglycemic 
reactions, from July 13, 2006 through February 16, 2007.

3.  The veteran's service-connected DM is not shown to 
require a restricted diet beginning February 17, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected DM prior to July 13, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2008).  

2.  The criteria for the assignment of a rating of 40 percent 
for service-connected DM from July 13, 2006 through February 
16, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2008).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected DM beginning February 17, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the veteran a letter in June 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  In 
accordance with the requirements of VCAA, the letter informed 
the veteran what evidence and information he was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was informed in the June 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in July 2006 and February 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  There is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such omission is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Analyses of the Claims

The veteran was granted service connection for DM by rating 
decision in October 2003, and was assigned a 20 percent 
rating effective August 28, 2002.  A claim for an increased 
evaluation was received by VA in June 2006.  After a careful 
review of the evidence in light of the law, the Board 
presently in part grants the appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). A 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The veteran's service-connected DM is rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Under this section, a 20 percent evaluation is assigned for 
DM requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for DM requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A 100 percent rating is assigned for DM requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id. 

Complications of DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Note (1) (2008).  

As indicated above, to warrant an evaluation in excess of 20 
percent for DM, there would need to be evidence showing that 
the condition requires insulin, a restricted diet and 
regulation of the veteran's activities.  

There is no medical evidence prior to July 2006 that the 
veteran was on a restricted diet and had regulation of his 
activities.  According to the VA examination report for July 
13, 2006, the veteran was taking insulin, was following a 
restricted diet, and was restricted in his activities due to 
the neurological complications of his DM.  Consequently, the 
veteran's DM meets the criteria for an increased evaluation 
of 40 percent beginning July 13, 2006.  An evaluation in 
excess of 40 percent is not warranted during the appeal 
period because the veteran has not had episodes of 
ketoacidosis or hypoglycemic reactions.

Because the veteran said on VA diabetes evaluation on 
February 17, 2007 that he was not on a caloric restricted 
diet, which is one of the requirement for an evaluation of 40 
percent, an evaluation of 20 percent is assigned for service-
connected DM beginning February 17, 2007.

The veteran's May 2007 statement about the increase in his 
daily insulin doses have been noted and considered in light 
of all the evidence of record, but this does not change the 
above actions because the rating criteria do not 
differentiate between the amounts of insulin required.  



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for the service-connected DM 
prior to July 13, 2006 is denied.  

A rating of 40 percent for the service-connected DM from July 
13, 2006 through February 16, 2007 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A rating in excess of 20 percent for the service-connected DM 
beginning February 17, 2007 is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


